DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the inclusion of “[0045]” at the start of the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the cradle comprises a housing defining the slot, the housing including an exterior surface that defines the slot and an interior surface opposite of the exterior surface and wherein the sensor assembly is mounted to the housing.” However, there is insufficient support in applicant’s specification for the cradle comprising a housing. Rather, examiner has only found support that “[t]he probe holder 300 includes a housing 316 that is shaped to define a cradle 310 for supporting an ultrasound probe” ([0028]) and that “[t]he housing 316 is further shaped to define a slot 312” with “[a] sensor assembly 314 is mounted to an interior surface of the housing 316 of the probe holder 300” ([0028]). This evidence indicates that the holder comprises a housing that includes a cradle shape. Thus the claim language does not meet the written description requirement. For the purposes of examination, the claim will be interpreted as “the ultrasound imaging system of claim 1, wherein the probe holder comprises a housing defining a slot…”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is not configured to detect a cable direction and the processor is configured to track an ultrasound probe position.” However, it is unclear from the claim language (and the language of its parent claim 18) how the sensor assembly would not detect a cable direction while still tracking the ultrasound probe position. In other words, the claims do not convey the specifics about the “sensor assembly” that would result in it not detecting the cable direction. Applicant’s specification discloses “[w]hen a sensor assembly includes a single sensor, the sensor assembly may not be configured to detect the direction of the movement of the cable through the slot” ([0025], paragraphs number as in pre-grant publication US 2021/0338202). The disclosure specifies that the sensor assembly includes only a single sensor, to explain how the sensor assembly would not be able to detect the movement direction of the cable. Without this limitation (i.e., a single sensor), the claim is indefinite as the “sensor assembly” of claims 18 an 23 provides no information on the number of sensors, which, as per the specification, is a necessary indicator of the sensor assembly’s ability to detect the movement direction. 
For the purposes of examination, this claim is interpreted as the sensor assembly comprising one sensor as described in paragraph [0025] of applicant’s specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 14-15, 18-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2016/0106396).
Regarding claim 1, Jin teaches an ultrasound imaging system (“One or more embodiments of the present invention include a probe control method and apparatus for actively activating a probe, used to diagnose an object, among a plurality of probes included in an ultrasound system” [0009]) comprising:
an ultrasound probe including a cable (probe 105 and cable 107 as illustrated in Figs. 1, 2, 6, and 7A-B);
a probe holder including a cradle for supporting the ultrasound probe and defining a slot for allowing passage of the cable (holder 210 in Fig. 6; “the probe 105 may be mounted on the holder 210, and a space through which the cable 107 passes may be provided at a bottom of a holder 210” [0085]);
a sensor assembly attached to the probe holder and configured to detect movement of the cable through the slot, wherein the sensor assembly includes at least one sensor (“the mounting signal detector may be implemented at or near a holder of a probe” [0043], whereby the mounting signal detector detects “the mounting signal,’ which “may be an induced current that is generated by electromagnetic induction and flows through the cable” [0015] which indicates an aspect of the cable that is detected; one or a plurality of signal detectors 110 illustrated in Fig. 1-2 and Fig. 3 respectively, where “the signal detector 110 detects a mounting signal used to determine a mounting status of the probe 105” [0044]); and
a processor (probe control apparatus 100) configured to control an activation state of the ultrasound probe based on signals from the sensor assembly (“a controller that controls the 
With regard to claim 2, Jin further teaches the ultrasound imaging system of claim 1, wherein the slot is elongated in a horizontal direction, and wherein it is necessary for the cable to pass through the slot when either removing the ultrasound probe from the cradle for scanning or returning the ultrasound probe to the cradle after scanning. An example of the holder 210 as depicted in Fig. 6 (reproduced below), illustrates an opening “through which the cable 107 passes may be provided at a bottom of a holder 210” [0085]. In Fig. 6 the opening expands horizontally on the holder 210 (circled structure 210), where the cable extends through as illustrated by the holder 210 in the rectangular callout (dashed line representing the cable). Removing or replacing the probe 105 from the holder necessarily requires the cable to pass along the opening (in-plane).

    PNG
    media_image1.png
    452
    401
    media_image1.png
    Greyscale

Modified reproduction of Fig. 6 of Jin et al. (US 2016/0106396). Structures 210 highlighted by the rectangle and circle both represent holders, with or without the probe 105 depicted. 

the system of claim 1, wherein the processor is configured to track whether the ultrasound probe is being removed from the cradle or placed into the cradle in paragraph [0053]: “For example, the sensor 120 may detect whether a mounting status of the probe 105 is a first status in which the target probe 105 is mounted on a holder or a second status in which the target probe 105 is separated from the holder. Also, the sensor 120 may sense a change from the first status to the second status (or, vice versa).” Further, “the sensor 120 may sense a change in a mounting status on the basis of a signal level of the mounting signal detected by the signal detector 110. That is, the sensor 120 may sense the mounting status of the probe 105 as being the first status when the signal level of the mounting signal is detected as being 1, and when a signal level of 0 is detected, the sensor 120 may sense the mounting status of the probe 105 as being the second status. For another example, the sensor 120 may sense the mounting status on the basis of an intensity of the mounting signal.” ([0054]). In the case where the intensity of the signal is sensed, since a value of 1 indicates the probe 105 is in the first state and a value of 0 indicates the probe 105 is in the second state, then the direction of the intensity allows the probe control apparatus to determine when the probe is being removed or replaced. For example, a decreasing signal intensity (i.e., from 1 to 0) represents the probe 105 being removed from the holder, and an increasing signal intensity (i.e., from 0 to 1) represents the probe 105 being replaced into the holder. 
With regard to claim 4, Jin further teaches the ultrasound imaging system of claim 1, wherein the sensor is selected from an optical sensor, a capacitive sensor, an electromagnetic sensor, an inductive proximity sensor, and a mechanical sensor. Since the “[t]he mounting signal may be an induced current generated by electromagnetic induction” ([0079]) as previously conveyed, the signal detector 110 in this instance is necessarily an electromagnetic sensor. 
the ultrasound imaging system of claim 1, further comprising a second probe holder comprising:
a second cradle for supporting the ultrasound probe and defining a second slot for allowing passage of the cable;
and a second sensor assembly attached to the second probe holder and configured to detect movement of the cable through the second slot via the depiction of two holders 210 in Fig. 6. In this instance, both holders have slots and the necessary signal detectors for determining the mounting status of the probe. 
With regard to claim 8, Jin further teaches the ultrasound imaging system of claim 7, wherein the processor is configured to store associations between the ultrasound probe and either the first probe holder or the second probe holder. First, the probe control apparatus 100 receives “identification information of a probe through a cable of the probe” and further “sensing a change in a mounting status of the probe recognized with the identification information, on a basis of the detected mounting signal” ([0024]). Further each probe holder 210 includes a signal detector 110 that may be attached to the holder that detects the mounting status of the probe (as previously conveyed in claim 1). The probe control apparatus 100 necessarily stores identification information of the probe 105 as well as information related to the mounting signal detector (e.g., type, signal transmitter, etc.) of each holder. Since the information of both elements are included in the probe control apparatus 100, an association between them is also necessarily obtained. 
With regard to claim 9, Jin further teaches the ultrasound imaging system of claim 1, wherein the cradle of the probe holder is configured to support multiple different types of ultrasound probes. Since the “identification information may include information indicating a 
 Regarding claim 14, Jin further teaches the ultrasound imaging system of claim 1, wherein the ultrasound imaging system is configured to automatically set a plurality of scanning parameters for the ultrasound probe in response to having the activation state of the ultrasound probe change from an inactive state to an active state: “a probe control apparatus includes: a signal detector that receives identification information of a probe through a cable of the probe…and a controller that controls the recognized probe to be activated or deactivated according to the change in the mounting status” ([0012]), wherein “[t]he identification information may include information about at least one of a kind and specification of the probe” ([0013]). Such “identification information may include information indicating a kind and specification of the probe 105, and for example, may include information about any one kind of a linear array probe, a curvilinear array probe, a convex array probe, and a phased array probe” ([0043]), which are expected to have different scanning parameters. 
With regard to claim 15, Jin further teaches the ultrasound imaging system of claim 14, wherein the processor is configured to automatically set the plurality of scanning parameters based on a probe type of the ultrasound probe via the identification information “about at least one of a kind and specification of the probe” ([0013]) that is received by the “signal detector 110” within the “probe control apparatus 100” as illustrated in Fig. 1. 
Regarding claim 18, Jin further teaches a method for controlling an activation state of an ultrasound probe of an ultrasound imaging system, the ultrasound imaging system comprising a processor, a probe holder including a cradle for supporting the ultrasound probe and defining a slot for allowing passage of the cable, and a sensor assembly attached to the probe holder that is configured to detect movement of the cable through the slot, the method comprising:
receiving a signal from the sensor assembly in response to detecting movement of the cable through the slot due to either removing the ultrasound probe from the cradle or placing the ultrasound probe in the cradle; and
changing the activation state of the ultrasound probe based on the signal as previously conveyed for claims 1-3.
Regarding claims 19 and 20, Jin further teaches the method of claim 18, wherein said changing the activation state of the ultrasound probe comprises changing the activation state from an inactive state to an active state (claim 19) and changing the activation state from an active state to an inactive state (claim 20) at least via the evidence of paragraph [0024]: “a probe control method includes…sensing a change in a mounting status of the probe recognized with the identification information, on a basis of the detected mounting signal; and controlling the recognized probe to be activated or deactivated according to the change in the mounting status.”
Based on the interpretation of claim 23 (see 112(b) analysis above), Jin further teaches the method of claim 18, wherein the sensor assembly is not configured to detect a cable direction and the processor is configured to track an ultrasound probe position. As previously conveyed by paragraph [0054]: “the sensor 120 may sense a change in a mounting status on the basis of a signal level of the mounting signal detected by the signal detector 110. That is, the sensor 120 may sense the mounting status of the probe 105 as being the first status when the signal level of the mounting signal is detected as being 1, and when a signal level of 0 is detected, the sensor ultrasound probe position.
Regarding claim 24, Jin further teaches the method of claim 18, wherein the ultrasound imaging system comprises a second probe holder and a second ultrasound probe (“When the ultrasound diagnostic apparatus 200 includes a plurality of the probes 150, the controller 130 may perform control to activate or deactivate the plurality of probes 150, on the basis of identification information and a mounting signal of each of the plurality of probes 105” [0057], which necessitates the presence of the plurality of holders to match the number of the plurality of probes, such as when “probes 1 to 4 are in the first status (a mounting status) in which the probes 1 to 4 are mounted on the respective holders” [0103]), and wherein the processor is configured to save an association between the ultrasound probe and one of the probe holder and the second probe holder and between the second ultrasound probe and the other of the probe holder and the second probe holder (each probe of the plurality of probes is associated with its respective probe holder, thus the identification information for each of the probes is necessarily associated with the mounting status determined by its mounting status on its own holder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to parent claims 1 and 18, and further in view of Kim (US 2017/0150944).
the ultrasound imaging system of claim 1 but does not disclose wherein the sensor comprises an optical sensor, and the optical sensor comprises a transmitter configured to project a beam of light and a receiver configured to receive the beam of light. Kim, which discloses an analogous ultrasound diagnostic apparatus, holder assembly, and method for controlling the ultrasound diagnostic apparatus to the instant application, is relied upon instead. 
Specifically, Kim teaches that an “object sensor 291 may be implemented as a photo interrupter, which may include any sensor, such as an infrared sensor, an LED sensor, etc., that includes a light source 291 c and a light receiver 291 d. If the probe 100 is held in the holder 280, the probe 100 cuts off light (1) irradiated from the light source 291 c, and the light receiver 291 d may not detect light. Otherwise if the probe 100 is held out of the holder 280, the light (1) irradiated from the light source 291 c may be detected by the light receiver 291 d” (Fig. 7 and [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic mounting signal detector 110 of Jin by replacing it with the “photo interrupter” object sensor 291 of Kim as a well-known alternative sensor type of the various objet sensors 291 (e.g., conduct sensor, magnetic sensor, capacitance sensor, electromagnetic wave sensor) provided by Kim to detect the presence or absence of the probe or cable in/on the holder.      
With regard to claim 22, Jin teaches the method of claim 18, but does not disclose further comprising providing a prompt requesting a user input to associate the ultrasound probe with one of a plurality of ports on the ultrasound imaging system. Kim provides background information wherein “[t]ypically, if the user selects one of the plurality of probes held in a holder, the user .

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to parent claims 1 and 18. 
Regarding system claim 6 and corresponding method claim 21, Jin teaches the ultrasound imaging system of claim 1, but does not directly disclose wherein the sensor assembly includes a first sensor and a second sensor, wherein the first sensor is positioned closer to the cradle than the second sensor, wherein the processor is configured to determine a cable direction based on an order of signals received from the first sensor and the second sensor, and wherein the processor is further configured to control the activation state of the ultrasound probe based on the cable direction. However, this claim simply provides a second sensor, which represents a duplication of parts. As per MPEP 2144.04 VI., “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” The result of determining a cable direction was .  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to parent claim 1, and further in view of Park et al. (KR 20180033075).
Based on the interpretation of claim 10 (see 112(a) analysis above), Jin teaches the ultrasound imaging system of claim 1, wherein the probe holder comprises a housing defining the slot, the housing including an exterior surface that defines the slot (probe holder 210 from Fig. 6) and wherein the sensor assembly is mounted to the housing (“the mounting signal detector may be implemented at or near a holder of a probe” [0043]), but does not disclose an interior surface opposite of the exterior surface.
Park, which teaches an analogous ultrasound medical diagnosis apparatus and method to the instant application, is relied on instead. Specifically, Park teaches a “probe holder 330” that “may further include a probe sensor 331 for detecting whether the ultrasonic probe 310 is placed on the probe holder 330. The probe detection unit 331 may be disposed on at least one inner wall surface of the probe holder 330, but is not limited thereto.” The broadest reasonable an interior surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder 210 of Jin to include an inner wall as suggested by Park as an obvious design choice in the absence of showing any criticality or unexpected results.
Regarding claims 11, 12, and 13, the modification of Jin further teaches the ultrasound imaging system of claim 10, wherein the sensor assembly is mounted on the interior surface of the housing (Park “probe detection unit 331 may be disposed on at least one inner wall surface of the probe holder 330,” wherein the probe detection unit is represented by the signal detector of Jin in the modification); 
wherein the sensor assembly is mounted on the exterior surface of the housing within the slot (claim 12); and
wherein the housing further defines an opening located within the slot, and wherein the sensor assembly is positioned within the opening (claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relationship between the signal detector 110 and the holder 210 as any of the claimed embodiments, since each represent different design choices that would have been obvious to one of ordinary skill in the art of a finite number of possible detector attachment approaches. Further, MPEP 2144.04 V. and VI. enumerate various scenarios “which the court has held normally require only ordinary skill in the art and hence are considered routine expedients.” Claim 11 is specifically drawn to MPEP 2144.04 V. B. Making Integral, claim 12 is .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to parent claim 1, and further in view of Pelissier et al. (US 2007/0232907).
With regard to claim 16, Jin teaches the ultrasound imaging system of claim 14, but does not disclose wherein the processor is configured to automatically set the plurality of scanning parameters to match previously used scanning parameters for the ultrasound probe. Pelissier discloses “a method for configuring an ultrasound system for an examination comprises displaying a plurality of examination categories for selection by a user” (Abstract), which shares a technical field with the instant application.
Pelissier specifically teaches “[a] preset library 26 and a subject database 28 may also be stored in memory 22 to facilitate configuration of an ultrasound system for an examination, as described further below. Preset library 26 may comprise a plurality of sets of operational parameters for probes 18” ([0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe control apparatus 100 of Jin to include a preset library of Pelissier “to facilitate configuration of an ultrasound system for an examination” ([0022]) without requiring user experience or expertise. 
Regarding claim 17, Jin teaches the ultrasound imaging system of claim 1, but does not disclose wherein the processor is further configured to provide at least one of a prompt requesting input for one or more scanning parameters and an identification of the ultrasound probe being used. Specifically, Pelissier teaches “[i]n a system according to one embodiment of type of examination to be performed. The system then determines which, if any, of the probes that are connected to the ultrasound system are suitable for performing the type of examination specified by the user. The system then presents the user with a choice as to which of the suitable connected probes are to be used” ([0018]). Here, the “type of examination” corresponds to the one or more scanning parameters based on the different categories 112 a-h that are expected to require different scanning parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic system of Jin for allowing user input such as that of Pelissier in the event that multiple probes are suitable for multiple examination procedures such that “once the user selects a probe,” the system “activates the selected probe for data acquisition” ([0018]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793